Citation Nr: 1734444	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of service connection for a colon condition, now claimed as polyps on the large intestine.    

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.  

6. Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a kidney disability, to include as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for headaches, to include as a result of traumatic brain injury (TBI) or a central nervous system injury.

9.  Entitlement to service connection for a bilateral hip condition.  

10.  Entitlement to service connection for a tooth condition.  

11.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to November 4, 2009, and in excess of 30 percent as of November 4, 2009.

12.  Entitlement to a rating in excess of 20 percent for a lumbar disability. 

13.  Entitlement to an initial rating in excess of 10 percent for a left lower extremity neurological disability. 

14.  Entitlement to an initial rating in excess of 10 percent for a right lower extremity neurological disability.  

15.  Entitlement to an initial compensable rating for left ear hearing loss.

16.  Entitlement to a total disability rating based upon individual unemployability as a result of service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1980 and from October 1980 to June 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009, September 2009, and February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO). 

A February 2010 rating decision granted an increased 30 percent rating for PTSD effective November 4, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Board remanded the issues on appeal to the RO for additional development.  

In the Board's remand, the issues of service connection for a neck condition, left foot condition, and right knee condition were each characterized as whether new and material evidence had been received to reopen a prior claim.  Upon further review of the claims file, the Board observes that those claims were previously denied in multiple rating decisions, including in August 2006, March 2005, and October 2007.  After each rating decision, the Veteran filed statements for "reconsideration" (or similar wording).  His intent to appeal the rating decisions is clear from the context of these statements.  Thus, his statements should each be considered a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  A statement of the case (SOC) was not issued until the present appeal.  However, as the Veteran has continuously prosecuted his appeal for those claims, they are original claims.  The Board has therefore recharacterized them accordingly.  

In the June 2014 remand, the Board found that the Veteran had withdrawn an earlier request for a Board hearing.  Since the Board's remand, the Veteran has not renewed his prior request to testify before the Board.  

As further noted in the Board's remand, an October 2013 deferred rating decision noted new claims of service connection for a hip disability, a tooth disability, and intestinal polyps.  The Board referred those issues to the RO for appropriate action.  Upon remand, the RO issued a rating decision in August 2014 denying the claims.  The Veteran then filed a statement in September 2014 which expressed his disagreement with the determination.  As his statement is consistent with a notice of disagreement (NOD), those issues are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  See 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

The issue of service connection for schizoaffective disorder was raised by the Veteran in a May 2014 statement.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

The issues of service connection for a kidney disorder and increased ratings for PTSD and hearing loss are decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the Veteran's benign kidney cyst may be a radiogenic disease or otherwise related to exposure to ionizing radiation during service.  

2.  With respect to the period prior to November 4, 2009, the symptoms attributable solely to the Veteran's service-connected PTSD involved occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment.  

3.  The Veteran's left ear hearing loss has been manifested by no more than a Level I hearing acuity.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a kidney disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for assignment of an initial 30 percent rating, but no higher, for PTSD for the period prior to November 4, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 (2016).

3.  The criteria for the assignment of an initial compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, and to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

The Veteran is seeking service connection for a kidney condition.  He maintains that the condition results from exposure to ionizing radiation during service.  


A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

B.  Discussion
  
Here, the claim is denied as a current kidney condition is not shown to be related to exposure to ionizing radiation during service.  

His medical records, including in May 2009 and June 2014, confirm a small cyst in the left kidney.  A July 2009 VA primary care record establishes that this cyst was benign.  His service treatment records (STRs) contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  His service records show he worked on submarine tenders.  Thus, a current diagnosis and an in-service event are established.  

However, a nexus is not indicated.  Because the July 2009 VA primary care record establishes that this cyst was benign, it is not consistent with kidney cancer.  Nor is it otherwise consistent with any of the conditions identified as a "radiogenic disease" in 38 C.F.R. § 3.311(b)(2).  Nor has the Veteran cited or submitted competent scientific or medical evidence that the benign kidney cyst is a radiogenic disease.  See 38 C.F.R. § 38 C.F.R. § 3.311(b)(4).  

The Veteran himself has submitted his own opinion that it is a result of ionizing radiation, and it is recognized that he has some limited medical training, including classes in a Medical Laboratory Technology program.  There is no indication, however, that his training extends to identifying diseases that may result from ionizing radiation exposure.  Thus, his own statements are not competent evidence in this regard.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  

Without competent evidence that the benign kidney cyst may be a radiogenic disease, the claim is not for consideration under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(4).  

In conclusion, there is no competent evidence of a nexus to service, which is the material issue of fact in dispute in this claim.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

The Board is mindful that several other service connection claims are being remanded herein below, to include on the basis of missing service department records.  This development will have no impact of the claim of service connection for a kidney condition.  That claim is denied on the basis that there is no evidence that his benign kidney cyst is associated with radiation exposure.  The remanded development is unlikely to result in any evidence pertinent to this question.  Accordingly, remand of the kidney claim is not necessary and can be decided at this time.  

II.  Increased Ratings

As relevant, the Veteran is seeking increased ratings for PTSD and his left ear hearing loss.  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Discussion
  
1.  PTSD

The Veteran is seeking an increased rating for PTSD.  The appeal period now before the Board begins in November 2007, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent rating from November 2007, and a 30 percent rating beginning from November 2009.  

The Veteran is not currently service-connected for any mental disorder other than PTSD.  In May 2014, he filed a claim of service connection for schizoaffective disorder.  That disability is not currently within the scope of this appeal.  

Diagnostic Code

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (March 19, 2015); 79 Fed. Reg. 149, 45094.  (The final rule made no change to the symptomatology set forth at any of the disability levels in the General Rating Formula for Mental Disorders.)  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308.  Here, the RO certified the Veteran's appeal to the Board in January 2014.  Therefore the appeal is governed by DSM-IV.  

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

Discussion

In this case, the Veteran's PTSD has more nearly approximated the criteria for a 30 percent rating prior to November 4, 2009, and therefore throughout the appeal period.  

Throughout the appeal period, the Veteran primary complaint has been a sleep disturbance due to nightmares related to his in-service stressful events.  As best summarized in a July 2009 VA Psychiatry record, he has had recurrent bad dreams and nightmares about every 3 nights routinely.  He also had depressed mood and anxiety.  These PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, a 30 percent rating prior to November 2009 is warranted.  

At no time has a rating higher than 50 percent been more nearly approximated.  It is important here to reiterate that the Veteran has a separate mental health condition, diagnosed (most often) as schizoaffective disorder.  This separate condition is not service connected, and the distinct symptoms of each condition can be differentiated from the existing evidence.  See Mittleider v.  West, 11 Vet. App. 181 (1998)

In this regard, there are multiple VA medical records varyingly listing his diagnosis as only PTSD or only schizoaffective disorder, or sometimes both.  Although these medical records do not identify or list the distinguishing symptoms of each condition, an August 2014 VA examination specifically addressed this question.  The remaining evidence found that the question could not be answered without speculation, specifically a February 2011 VA examination.  That evidence is not as persuasive as the August 2014 VA examination as it does not answer the question.  

With this in mind, the August 2014 VA examiner found that the Veteran's PTSD symptoms, apart from his nonservice-connected symptoms, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although able to generally function satisfactorily, with normal routine behavior, self-care and conversation.  This level of functioning correlates directly with a 30 percent disability rating.  See 38 C.F.R. § 4.130.  Accordingly, the Board finds that an initial 30 percent rating is warranted for the period prior to November 4, 2009.  

A higher rating is not warranted even though the evidence tends to show some higher-level symptoms.  As indicated, this evidence, especially August 2014 VA examiner's opinion, shows that those symptoms are attributable to the nonservice-connected psychiatric disorder.  The symptoms that have sufficiently been attributed to PTSD result in no more than a 30 percent rating.  Mittleider v.  West, 11 Vet. App. 181 (1998).  Service-connected disability has clearly not been shown to be productive of deficiencies in most areas, or manifested by total occupational and social impairment.

Thus, the appeal is granted to the extent of assigning an initial 30 percent rating prior to November 2009.  The appeal is otherwise denied.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.

2.  Hearing Loss

The Veteran is seeking a higher initial rating for left ear hearing loss.  The appeal period now before the Board begins in May 2003, which is when service connection went into effect for this condition.  See Fenderson, 12 Vet. App. 119.  This disability has been assigned a noncompensable rating throughout the entire appeal period.  

Diagnostic Code

The Veteran's hearing loss disability is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Effective June 10, 1999, exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

Discussion

In this case, a compensable rating for the Veteran's left ear hearing loss is denied as there is no credible evidence of a hearing impairment meeting the criteria for a compensable rating.  

The Veteran first underwent a VA examination in June 2006.  The VA examiner found that the test results were not valid because the Veteran was "malingering."  The VA examiner explained that the pure tone air thresholds, bone conduction tests and speech understanding tests were unreliable as the Veteran was exaggerating his hearing loss.  

The Veteran underwent a second VA examination in July 2009.  Again here, the VA examiner found that test reliability was fair-to-poor due to pure tone average and speech recognition agreement in the right ear.  Also, the Veteran arrived 20 minutes late to the examination, so the testing could not be completed.  

In August 2009, the Veteran underwent a third VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
10
20
25
20
19

The speech discrimination score was 96 percent.  

Charting the Veteran's audiological scores against Table VI results in a Level I hearing acuity for the right ear (due to its nonservice-connected status) and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  (Table VIa is not for application because (a) the examiner did not certify that use of the speech discrimination test is not appropriate; (b) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and (c) the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.85(c).) 

Accordingly, the criteria for assignment of a compensable disability rating are not met on the basis of the August 2009 examination.  

In January 2011, the Veteran underwent a fourth VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
20
26
25
25
24

The speech discrimination score was 94 percent.  The VA examiner found that overall reliability of the results was "fair."  The examiner explained that the Veteran was consistent with previous results for the right ear but not for the left.  

Assuming the validity of this testing, a noncompensable rating results.  Charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  (Table VIa is not for application because (a) the examiner did not certify that use of the speech discrimination test is not appropriate; (b) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and (c) the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.85(c).) 

Accordingly, the criteria for assignment of a rating in excess of compensable rating are not met on the basis of this VA examination.  

The Veteran underwent a fifth VA examination in December 2013.  As with the earlier VA examinations, this VA examiner found that the test results were not valid.  The VA examiner explained that, despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes as the Veteran responded with half "spondees," and speech recognition thresholds were in poor agreement with Pure Tone Averages (the normal speech recognition thresholds obtained were better than expected given the elevated pure-tone thresholds obtained), and air and bone conduction thresholds were in fair to poor agreement.

The Veteran underwent a final VA examination in August 2014.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
15
25
20
30
23

The speech discrimination score was 100 percent.  

Assuming the validity of this testing, a noncompensable rating results.  Charting the Veteran's audiological scores against Table VI shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  (Table VIa is not for application because (a) the examiner did not certify that use of the speech discrimination test is not appropriate; (b) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and (c) the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.85(c).) 

Accordingly, the criteria for assignment of a compensable rating are not met on the basis of this VA examination.  

In short, the Veteran's valid VA testing results show that his hearing impairment is consistent with a noncompensable disability level.  Accordingly, a higher rating cannot be assigned.  His complaints, such as those voiced at the July 2009 VA examination, of difficulty listening to his wife and children are contemplated by the rating schedule.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  

He has occasionally complained of other symptoms.  For instance, at a December 2008 VA Audiology consultation, he reported a positive history of dizziness including lightheadedness.  At the August 2009 VA examination he reported occasional aural fullness.  These symptoms are not contemplated by the rating schedule for hearing loss.  See Doucette, 2017 WL 877340, at *3.  Given the ongoing questions regarding the truthfulness of his statements, however, the Board finds no credible basis to attribute these symptoms to his service-connected left ear hearing loss.  Even if his statements are credible, there is no indication that his symptoms have resulted in any interference with employment or any periods of hospitalization.  Thus, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.    


ORDER

Service connection for a kidney condition is denied.  

An initial disability rating of 30 percent prior to November 2009, but no higher, is granted.

An initial compensable disability rating for left ear hearing loss is denied.  


REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further action is warranted before a final decision may be reached.  

Service Connection Issues

The claims of service connection for the neck, left foot, knees, shoulders, and headaches/TBI need further evidentiary development.  

First, there are outstanding service records.  The Veteran has consistently maintained that he was assaulted during service in connection with his reporting drug use and other illegal activities to his superiors.  He asserts that this resulted in a court case against the offenders.  In a May 2009 statement, he wrote that the court proceedings were available in the "NIS" (presumably the Naval Criminal Investigative Service (CIS)) files.  The RO contacted the CIS on two occasions, last in April 2015, with a request for these records.  The CIS has not yet responded.  

Under such circumstances, the Board cannot assume that such government records do not exist or that they cannot be made available for this Veteran's claim.  See 38 C.F.R. § 3.159(c)(1); see also, e.g., VAOGCPREC 5-2014 (Aug. 12, 2014); Molitor v. Shulkin, 28 Vet. App. 397 (U.S. 2017).  Moreover, as indicated by the RO's decision to begin developing for these records, the Veteran's assertions, notwithstanding his other credibility issues, are not implausible.  Thus, the records remain potentially relevant.  

Such records are directly relevant to the claim of service connection for headaches as they would pertain to whether the Veteran was assaulted during service, which is one of his claimed head injuries.  Furthermore, such records might tend to rehabilitate his credibility as to this specific assertion regarding a head injury.  Accordingly, this development must be completed upon remand.  

With specific regard to the knees, there also appear to be outstanding medical records in VA's custody.  For instance, two entries in the VA electronic medical records indicate non-VA treatment for the Veteran's knees.  The results of the non-VA treatment were "scanned" into VA's electronic database.  But, these records were not associated with his claims folder.  Upon remand, all such "scanned" records should be made available in the claims file.  

VA examinations are also needed.  As it pertains to the neck, knees, shoulders, and headaches/TBI, no VA examination has been conducted.  Importantly, the Veteran's service treatment records (STRs) show that he experienced a 20-foot fall during service.  He is currently service-connected for a right foot related to that fall.  The Veteran has repeatedly asserted that he actually fell 10 to 200 feet instead of 20 feet.  See, e.g., a May 2004 statement and an August 2007 statement.  Even if the fall was not from the height the Veteran has alleged, it seems reasonable to the Board, in its view as a non-medical expert, to recognize that a fall of 20 feet is considerable.  Moreover, it also seems reasonable to the Board to understand that more than his right heel may have been affected by the impact of the 20 foot fall.  No VA examination has been conducted to address this question.  

Regarding the left foot, the Veteran underwent a VA examination in June 2006.  The VA examiner diagnosed plantar fasciitis and gave a negative opinion on the nexus question.  The VA examiner reasoned that "his plantar fasciitis is more likely than not a separate condition from his right heel fracture and his plantar fasciitis was in the opposite heel."  The Board finds that this opinion is not adequate as the rationale does not follow from the facts given.  Specifically, the direct nexus question at issue is whether the plantar fasciitis resulted from the 20 foot fall during service and not whether it resulted from the fracture in the right foot resulting from that fall.  Thus, it is not clear why the plantar fasciitis being a separate condition in the opposite heel is relevant.  

Furthermore, the Veteran has also raised a secondary theory of entitlement.  Specifically, he called his VA medical center in February 2009 and stated that he was having "a problem with pain in his left foot related to his back pain."  As he is service-connected for a low back disability, this statement raises a secondary theory of entitlement, which has not been addressed in a VA examination.  

The Veteran has not been afforded a VA TBI examination for the claimed headaches/TBI.  Importantly, his STRs show the 20 foot fall, plus an additional injury.  In April 1982 he fell and struck his chin on the ground resulting in a contusion of the mandible.  Thus, there are two events during service, which appear to involve an injury to the head.  As indicated above, the Veteran has also alleged a physical assault for which further development is being ordered.  Should those records corroborate his account of an assault, it could constitute a third head injury.  

Also relevant to the TBI issue, two different medical examiners have indicated the possibility of a TBI.  He underwent a VA PTSD examination in February 2011.  The VA examiner (on page 19) described the results of prior psychological testing in December 2005 (of record), which resulted in an assessment of possible organic brain syndrome.  According to the VA examiner, this diagnosis is more closely aligned with TBI, and it "might be attributed to his fall."  Similarly, a non-VA mental health assessment from January 2011 recommended a neurological workup to assess the possibility of a TBI or other neurological damage, which "could explain [his] near absence of empathy."  

In light of this evidence indicating head injuries during service and a possible link to a present neurologic condition, which has never been worked-up, the Board finds that a VA examination is needed.  


Increased Ratings

The Board finds that a VA examination is also needed to addressed the service-connected lumbar spine disability to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

The increased rating claims for left and lower extremity neurological disabilities is intertwined and must be remanded together with the lumbar spine issue.  Likewise, the claim for a TDIU is intertwined with the remanded increased rating issues.  As such, a decision by the Board on the intertwined claims would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Manlincon Issues

The claims of service connection involving the colon condition (polyps of the large intestine), hip disorder, and tooth disorder must be remanded for issuance of an SOC.  As explained in the Introduction section herein above, the claims were denied in an August 2014 rating decision.  The Veteran filed an NOD in September 2014.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims of (1) whether new and material evidence was received to reopen a claim of service connection for a colon condition, now claimed as polyps on the large intestine; (2) service connection for a bilateral hip condition, and (3) service connection for a tooth condition.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Continue contacting the appropriate service department and/or records custodian(s), to include the Naval Criminal Investigative Service, with a request for copies of records pertaining to the criminal cases with which the Veteran was associated during service.  

Make as many requests as are necessary to obtain these records.  Those efforts may end only if it can be concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the record custodian advises VA that the requested records do not exist or the custodian does not have them, and there is no further indication of an alternative records custodian who may have the records.

3.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been "scanned" into the VA electronic health record even if the electronic medical records for the same time period(s) have already been obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo appropriate orthopedic VA examinations to address the claimed neck, left foot, knees, and shoulders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all conditions in the neck, left foot, knees, and shoulders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is particularly asked to address the likelihood that any current condition is the result of the Veteran's 20 foot fall during service in November 1981.  

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s), such as the service-connected right foot or low back disabilities?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as the service-connected right foot or low back disabilities?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner is asked to consider the statements from the Veteran.  The examiner is asked to explain why his statements make it more or less likely that a current diagnosis started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Correspondingly, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

Accordingly, in answering all questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 2-3 above, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (a physiatrist, psychiatrist, neurologist, or neurosurgeon).  The relevant information in the claims file must be made available to the examiner for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all TBI-related disorders found extant, including whether the Veteran meets the criteria for a TBI.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  The examiner is particularly asked to consider the Veteran's 20 foot fall in November 1981; a fall in April 1982 where he struck his chin on the ground; and, if corroborated, a physical assault.  

If applicable, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur or why the fact would have normally been recorded if present. 

In answering all questions, please articulate the reasons underpinning every conclusion. That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence supports the conclusion. 

6.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine and associated neurological disabilities in both lower extremities.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the condition of the Veteran's lumbar spine and associated neurological disabilities in both lower extremities.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any other associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for as many as six hours per day. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 2-5, plus any further action needed as a consequence of the development completed in paragraphs 2-5 above, readjudicate the remanded (non-Manlincon) claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


